 


109 HRES 1069 IH: Honoring Edward Day Cohota, Joseph L. Pierce, and other veterans of Asian descent who fought in the Civil War.
U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1069 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2006 
Mr. Honda (for himself, Mr. Radanovich, and Mr. Lantos) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Honoring Edward Day Cohota, Joseph L. Pierce, and other veterans of Asian descent who fought in the Civil War. 
 
 
Whereas it has been determined that soldiers of Asian descent fought bravely and honorably during the Civil War in both Union and Confederate forces;  
Whereas among the soldiers of Asian descent who fought in the Civil War was Edward Day Cohota, who as a small child stowed away in the ship Cohota, leaving Shanghai, China in 1845;  
Whereas Mr. Cohota enlisted in the 23rd Regiment, Massachusetts Volunteer Infantry, in 1864, fighting valiantly during the Civil War in the fog-bound Battle of Drury’s Bluff, where other soldiers reported that he had seven bullet holes in his coat, but was not wounded;  
Whereas Mr. Cohota repeatedly proved his courage in the Battle of Petersburg and at Cold Harbor, where he heroically saved the wounded William E. Low from being among the 7,000 casualties suffered within a half hour and a minie ball left a permanent part in his hair;  
Whereas Mr. Cohota, although denied citizenship after honorably serving in the Union Army, served in United States Army for 30 years, helping to settle the American West;  
Whereas also among the soldiers of Asian descent who fought in the Civil War was Joseph A. Pierce, who was sold by his family to Captain Amos Peck III in 1852 and raised as an adopted son and who enlisted in the 14th Regiment, Connecticut Volunteer Infantry, in 1862;  
Whereas Mr. Pierce fought in his first battle at Antietam, distinguished himself in the Battle of Gettysburg, and bravely volunteered for a perilous attack on Bliss Farm during the day of Pickett’s charge;  
Whereas many of the soldiers of Asian descent who fought in the Civil War, including Edward Day Cohota and Joseph A. Pierce, were denied citizenship following their service as a result of the Chinese Exclusion Act of 1882 and general anti-Asian sentiment prevalent at that time;  
Whereas the Congress overturned the Chinese Exclusion Act of 1882 in 1943 to end that injustice to Asian immigrants but did not extend citizenship to those who had rightfully earned the honor of citizenship but were denied the opportunity to seek citizenship because they had died before the Act was repealed; and  
Whereas many of those soldiers were unjustly denied rightful recognition of their service: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and expresses its appreciation for the courageous and loyal contributions made by soldiers of Asian descent during the Civil War;  
(2)recognizes and honors the two most-documented of those soldiers, Edward Day Cohota and Joseph L. Pierce, for their distinguished and dedicated service to preserving and maintaining the Union;  
(3)recognizes the denial of citizenship for those two men because of the Chinese Exclusion Act of 1882; and 
(4)expresses its regret to the descendant relatives of those two soldiers and others who are known for the injustice of the denial of citizenship. 
 
